DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20090251445) in view of Bathiche (US 20160180762) in view of Amirkhany (US 20180018927).
As per claim 1, Ito discloses a display device (Fig. 3, #10; [0044]-[0045]) comprising:
a pixel unit (Fig. 4) including a plurality of pixels (#20R, 20G, 20B) connected to a plurality of scan lines (#26) and a plurality of data lines (#28R, 28G, 28B; [0048]; [0050]-[0052]);

a scan driver configured to sequentially supply scan signals to the scan lines (#26) in a first direction ([0050]-[0052]; where a scan driver is inherently present),  
a data driver configured to supply a data signal corresponding to the image data to the data lines (#28R, 28G, 28B; [0050]-[0052]; where a data driver is inherently present).
However, Ito does not explicitly teach to supply first scan signals of the scan signals to the first area at the first refresh rate, and to supply second scan signals of the scan signals to the second area at the second refresh rate.
Bathiche teaches to supply first scan signals of the scan signals to the first area (Fig. 5, #502) at the first refresh rate, and to supply second scan signals of the scan signals to the second area (i.e., other regions of the drawing program window 500) at the second refresh rate ([0044]; [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refresh rate of the first area and the second area disclosed by Ito controlled according to Bathiche so that the display is configured to selectively display information with refresh rates that vary across a plurality of display regions of the display screen (Bathiche: [0020]).
However, the prior art of Ito and Bathiche do not teach the multi-frequency driver is configured to gradually increase a size of the second region of the pixel unit driven at 
Amirkhany the multi-frequency driver is configured to gradually increase a size of the second region (i.e., region of static image) of the pixel unit driven at the second refresh rate in a second direction different from the first direction during a search period ([0033]-[0034]; [0042]-[0044]; [0046]; where refreshes still images on a line-by-line basis inherently includes a second direction, i.e., vertical direction, different from the first direction, i.e., horizontal direction, and where corresponding lines of successive frames are compared to determine whether any lines are unchanging from one frame to the next is functionally equivalent to a search period).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the display refresh capability disclosed by Amirkhany to the display device of Ito in view of Bathiche so as to compare successive frames of the video stream on a line-by-line basis to determine whether corresponding lines of the successive frames are substantially identical, and to generate a display self-refresh signal for each substantially identical pair of the lines (Amirkhany: [0008]).
As per claim 2, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the multi-frequency driver is configured to determine a boundary pixel row, which is a top pixel row of the second area, based on results of comparing the image data during a plurality of frames (Amirkhany: [0033]-[0034]; [0043]-[0044]; where compares individual lines of immediately successive frames on a 
As per claim 3, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 2, wherein the scan driver is configured to supply the scan signal from the boundary pixel row to a last pixel row at the second refresh rate (Amirkhany: [0043]-[0044]; where compares individual lines of immediately successive frames on a line-by-line basis is functionally equivalent to supply the scan signal from the boundary pixel row to a last pixel row at the second refresh rate).
As per claim 4, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 2, wherein the multi-frequency driver is configured to gradually increase the size of the second area driven at the second refresh rate in the second direction opposite to the first direction during the search period for determining the boundary pixel row based on a video being displayed on a portion of the pixel unit (Amirkhany: [0033]-[0034]; [0042]-[0044]; where refreshes still images on a line-by-line basis inherently gradually increase the size of the second area driven at the second refresh rate in the second direction opposite to the first direction during the search period for determining the boundary pixel row).
As per claim 5, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 4, wherein the scan driver is configured to gradually increase a number of scan lines driven at the second refresh rate during the search period in response to a command of the multi-frequency driver (Amirkhany: [0033]-[0034]; [0042]-[0044]; where refreshes still images on a line-by-line basis inherently gradually increase a number of scan lines driven at the second refresh rate during the search period).

an image analyzer (Ito: Fig. 6, #34) configured to compare image data of a previous frame of an image block included in the pixel unit with image data of a current frame of the image block to determine whether or not the image block is a static image (Ito: [0065]-[0066]);
a block controller (Ito: #36) configured to determine a size, a number, and a position of the image block in which it is to be determined whether or not the image block is a static image (Ito: [0077]-[0079]; [0082]-[0084]); and
a frequency controller configured to apply the second refresh rate to the image block determined as the static image (Ito: [0065]-[0066]; [0082]-[0084]; where a frequency controller is inherently present).
As per claim 7, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 6, wherein the image analyzer (Ito: #34) is configured to determine whether or not the first image block and a second image block adjacent to the first image block is a static image based on a first image block being determined to be the static image (Ito: [0065]-[0066]; [0082]-[0084]).
As per claim 8, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 7, wherein the frequency controller is configured to extend a portion of the pixel unit to which the second refresh rate is applied in the second direction opposite to the first direction, in response to a number of image blocks determined to be the static image (Ito: [0065]-[0066]; [0077]).

As per claim 16, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, further comprising:
a timing controller configured to supply first image data corresponding to the first area to the data driver at the first refresh rate, and to supply second image data corresponding to the second area to the data driver at the second refresh rate (Bathiche: [0044]; [0046]; where a timing controller is inherently present); and
a processor configured to change some of the second image data to supply the multi-frequency driver when an image change event of the second area occurs (Ito: [0065]-[0066]; [0082]-[0084]).
As per claim 17, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 1, wherein the data driver is configured to supply the data signal corresponding to the first area to the pixel unit at the first refresh rate, and to supply the data signal corresponding to the second area to the pixel unit at the second refresh rate (Bathiche: [0044]; [0046]).
As per claim 18, Ito discloses a driving method of a display device ([0002]) comprising:
comparing image data of a previous image frame of a first image block with image data of a current image frame of the first image block to determine whether or not the first image block is a static image ([0065]-[0066]; [0082]-[0084]);

However, Ito does not explicitly teach driving the first image block at a second refresh rate lower than the first refresh rate by supplying the scan signals to the scan lines of the first image block at a second frequency corresponding to the second refresh rate, when the first image block is a static image,
wherein the determining the static image area further comprises:
driving the static image area at the second refresh rate and driving the video area at the first refresh rate.
Bathiche teaches driving the first image block (Fig. 5, i.e., other regions of the drawing program window 500) at a second refresh rate lower than the first refresh rate by supplying the scan signals to the scan lines of the first image block (i.e., other regions of the drawing program window 500) at a second frequency corresponding to the second refresh rate, when the first image block (i.e., other regions of the drawing program window 500) is a static image ([0044]; [0046]; where scan signals and lines are inherently present),
wherein the determining the static image area further comprises:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refresh rate of the first image block disclosed by Ito controlled according to Bathiche so that the display is configured to selectively display information with refresh rates that vary across a plurality of display regions of the display screen (Bathiche: [0020]). 
However, the prior art of Ito and Bathiche do not explicitly teach determining one of pixel rows included in the reduced first image block to be a boundary pixel row between a static image area and a video area, and determining the static image area including the boundary pixel row; and
wherein the determining the static image area further comprises:
the static image area includes an area from the boundary pixel row to a last pixel row, and
a size of an area driven at the second refresh rate gradually increases in a second direction different from the first direction during a search period for determining the boundary pixel row.
Amirkhany teaches determining one of pixel rows included in the reduced first image block to be a boundary pixel row between a static image area and a video area, and determining the static image area including the boundary pixel row ([0033]-[0034]; [0042]-[0044]; [0046]; where refreshes still images on a line-by-line basis and compares individual lines of immediate successive frames on a line-by-line basis is functionally 
wherein the determining the static image area further comprises:
the static image area includes an area from the boundary pixel row to a last pixel row ([0033]-[0034]; [0043]-[0044]; where refreshes still images on a line-by-line basis inherently includes the static image area includes an area from the boundary pixel row to a last pixel row), and
a size of an area driven at the second refresh rate gradually increases in a second direction different from the first direction during a search period for determining the boundary pixel row ([0033]-[0034]; [0042]-[0044]; [0046]; where refreshes still images on a line-by-line basis inherently includes a size of an area driven at the second refresh rate gradually increases in a second direction, i.e., vertical direction, different from the first direction, i.e., horizontal direction, during a search period for determining the boundary pixel row).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the display refresh capability disclosed by Amirkhany to the display device of Ito in view of Bathiche so as to compare successive frames of the video stream on a line-by-line basis to determine whether corresponding lines of the successive frames are substantially identical, and to generate a display self-refresh signal for each substantially identical pair of the lines (Amirkhany: [0008]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Bathiche in view of Amirkhany in view of Kim (US 20130265294).
As per claim 14, Ito in view of Bathiche in view of Amirkhany discloses the display device of claim 6.
However, the prior art of Ito, Bathiche and Amirkhany do not teach the image analyzer is configured to determine the static image based on a difference between a checksum of the image data of the previous frame of the image block and a checksum of the image data of the current frame of the image block.
Kim teaches the image analyzer is configured to determine the static image based on a difference between a checksum of the image data of the previous frame of the image block and a checksum of the image data of the current frame of the image block (Figs. 5-6; [0032]-[0034]; [0039]-[0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the checksum disclosed by Kim to the display device of Ito in view of Bathiche and Amirkhany so as to provide an algorithm or routine to map a large data set, such as an image frame, into a smaller data set (Kim: [0034]).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device configured to compare image data between .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622